Citation Nr: 1600715	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  12-02 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to accrued benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel




INTRODUCTION

The Veteran had active service from June 1942 to November 1945.  The Veteran and his surviving spouse are deceased.  The appellant is the Veteran and his surviving spouse's adult daughter. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision of the Montgomery, Alabama, Regional Office (RO) which denied the appellant's entitlement to payment of the surviving spouse's accrued VA benefits.  The appellant testified before the Board in November 2015.


FINDING OF FACT

The appellant did not file a claim for entitlement to accrued benefits within one year of the surviving spouse's death in September 2008.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits are not met.  38 U.S.C.A. § 5121  (West 2014); 38 C.F.R. § 3.1000 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notification to an appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  In this particular case the law, and not the evidence, is dispositive.  Therefore, VA's duties to notify and assist do not apply.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Accrued benefits are benefits to which a payee was entitled at his or her death, based on evidence on file at the date of death, and due and unpaid, to be paid to survivors as provided by law.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000. 

Here, the appellant's claim for accrued benefits was filed in February 2011, more than one year after the surviving spouse's death in September 2008.  Accordingly, her application for accrued benefits was not timely, and her claim fails on this basis alone.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  There is no evidence in the record to suggest that the appellant filed her claim in a timely manner.

The Board is sympathetic to the appellant, however, there is no legal basis for the appellant's claim for accrued benefits and it must be denied as a matter of law.


ORDER

Entitlement to accrued benefits is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


